                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                               )
    In re:                                                     )      Chapter 11
                                                               )
    ZUCA PROPERTIES LLC.,                                      )      Case No. 21-11082
                                                               )
                            Debtor.1                           )
                                                               )

                                NOTICE OF APPEARANCE AND
                              REQUEST FOR NOTICES AND PAPERS

             PLEASE TAKE NOTICE that, pursuant to § 1109(b) of title 11 of the United States Code

(the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Mayer Brown LLP hereby appears as counsel to The Woofy Trust, a

party in interest in the above-captioned chapter 11 case. Pursuant to Rules 2002, 3017(a), 9007

and 9010 of the Bankruptcy Rules and § 1109(b) of the Bankruptcy Code, the undersigned

respectfully requests that all notices and papers filed or entered in this case be given to and served

upon the following persons:

                                    Joaquin M. C de Baca
                                    Dabin Chung
                                    MAYER BROWN LLP
                                    1221 Avenue of the Americas
                                    New York, New York 10020
                                    Telephone: (212) 506-2500
                                    Facsimile: (212) 262-1910
                                    Email: jcdebaca@mayerbrown.com
                                           dchung@mayerbrown.com

             PLEASE TAKE FURTHER NOTICE that pursuant to § 1109(b) of the Bankruptcy

Code, the foregoing request includes not only the notices and papers referred to in the Bankruptcy

Rules specified above but also includes, without limitation, orders and notices of any applications,


1
 The last four digits of the Debtor’s federal tax identification number are 5359. The Debtor’s address is c/o Togut,
Segal & Segal LLP, One Penn Plaza, Suite 3335, New York, New York, 10119.


741893708
motions, petitions, pleadings, complaints, demands, disclosure statements, or plans of

reorganization transmitted or conveyed by mail, electronic mail, hand delivery, telephone,

telecopier, or otherwise, which affect the above-captioned Debtor, property of the Debtor or The

Woofy Trust.

        PLEASE TAKE FURTHER NOTICE that The Woofy Trust does not intend that this

Notice of Appearance and Request for Notices and Papers or any later appearance, pleading, proof

of claim, claim, or suit be deemed or construed to be a waiver of (1) the right to have final orders

entered only after de novo review by a District Judge, (2) the right to trial by jury in any proceeding

so triable in this case or any case, controversy, or proceeding related to this case, (3) the right to

have the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, (4) any objection to the jurisdiction of this Bankruptcy Court for any purpose other

than with respect to this notice, or (5) to any other rights, claims, actions, defenses, setoffs, or

recoupments to which it is or may be entitled, in law or in equity, all of which rights, claims,

actions, defenses, setoffs, and recoupments The Woofy Trust expressly reserves.




 Dated: June 8, 2021                                       Respectfully submitted,
        New York, New York
                                                           By: /s/ Joaquin M. C de Baca
                                                              Joaquin M. C de Baca
                                                              MAYER BROWN LLP
                                                              1221 Avenue of the Americas
                                                              New York, New York 10020
                                                              Telephone: (212) 506-2500
                                                              Facsimile: (212) 262-1910
                                                              Email: jcdebaca@mayerbrown.com

                                                           Counsel to The Woofy Trust




741893708
